
	
		II
		110th CONGRESS
		1st Session
		S. 1450
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. Kohl (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize appropriations for the Housing Assistance
		  Council.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Assistance Council
			 Authorization Act of 2007.
		2.Assistance to
			 Housing Assistance Council
			(a)UseThe Secretary of Housing and Urban
			 Development may provide financial assistance to the Housing Assistance Council
			 for use by such Council to develop the ability and capacity of community-based
			 housing development organizations to undertake community development and
			 affordable housing projects and programs in rural areas. Assistance provided by
			 the Secretary under this section may be used by the Housing Assistance Council
			 for—
				(1)technical
			 assistance, training, support, and advice to develop the business and
			 administrative capabilities of rural community-based housing development
			 organizations;
				(2)loans, grants, or
			 other financial assistance to rural community-based housing development
			 organizations to carry out community development and affordable housing
			 activities for low- and moderate-income families; and
				(3)such other
			 activities as may be determined by the Housing Assistance Council.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for financial assistance under this section for
			 the Housing Assistance Council—
				(1)$10,000,000 for
			 fiscal year 2008; and
				(2)$15,000,000 for
			 each of fiscal years 2009, 2010, 2011, 2012, 2013, and 2014.
				
